                 Case 2:19-cv-01641-TSZ Document 22 Filed 05/29/20 Page 1 of 1



 1

 2

 3
                              UNITED STATES DISTRICT COURT
 4                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 5
       ALICE and JAMES McCOY,
 6
                               Plaintiffs,
 7
            v.                                            C19-1641 TSZ
 8
       HOLLAND AMERICA LINE - USA, INC.,                  MINUTE ORDER
 9     et al.,

10                             Defendants.

11
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
         (1) Pursuant to the parties’ stipulation, docket no. 21, the following deadlines
13 are EXTENDED:

14           Disclosure of expert testimony under FRCP 26(a)(2)       August 5, 2020

15           Deadline for filing motions related to discovery         September 24, 2020

16 All other dates and deadlines set forth in the Minute Order Setting Trial Date and Related
   Dates, docket no. 20, shall remain in full force and effect.
17
            (2)      The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
             Dated this 29th day of May, 2020.
19

20                                                      William M. McCool
                                                        Clerk
21
                                                        s/Karen Dews
22                                                      Deputy Clerk

23

     MINUTE ORDER - 1
